314 F.2d 702
"QUICK-WAY" TRUCK SHOVEL CO., a corporation, Appellant,v.GREAT AMERICAN INSURANCE COMPANY, a corporation, Appellee.
No. 7124.
United States Court of Appeals Tenth Circuit.
March 18, 1963.

John P. Beck, Denver, Colo., for appellant.
J. Bayard Young, Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN and SETH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for a subrogee-insurance company, in an action against a manufacturer to recover amounts paid to an injured employee of one of its insureds, based upon the claimed breach of warranty or negligent furnishing of articles, the failure of which caused injury, and resultant liability, to the employee.


2
The judgment is based upon an undisputed finding that the injury to the employee was proximately caused by the failure of a machine in the control of the subrogee's insured, and upon the disputed factual resolution to the effect that the failure of the machine was due to the negligent furnishing of improper and unsuitable articles for the repair of the machine. Great American Ins. Co. v. "Quick-Way" Truck Shovel Co., D.C., 204 F.Supp. 847. The case was tried to the Court without a jury. The Court resolved the critical factual issues in favor of the insurance company, and its findings are supported by the record evidence.


3
We affirm the judgment for the reasons and upon the grounds stated in the reported opinion.